t c memo united_states tax_court lender management llc marvin k lender revocable_trust tax_matters_partner petitioner v commissioner of internal revenue respondent lender management llc keith f lender revocable_trust tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date david d aughtry patrick j mccann jr and john w hackney for petitioners christopher d bradley david delduco and john w sheffield iii for respondent memorandum findings_of_fact and opinion kerrigan judge petitioners in these consolidated cases are marvin k lender revocable_trust marvin lender trust and keith f lender revocable_trust keith lender trust on date respondent issued notices of final_partnership_administrative_adjustment fpaas to marvin lender trust as tax_matters_partner for lender management llc lender management for tax_year and to keith lender trust as tax_matters_partner for lender management for tax_year sec_2011 and sec_2012 in the fpaas respondent disallowed deductions claimed pursuant to sec_162 and instead allowed the deductions pursuant to sec_212 reflecting respondent’s determination that lender management was not engaged in carrying_on_a_trade_or_business the sole issue for consideration is whether lender management carried on a trade_or_business within the meaning of sec_162 during tax years tax years in issue all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petitions were filed lender management’s principal_place_of_business was in connecticut lender management is a limited_liability_company formed under the laws of the state of connecticut it operates as a fund_manager and has been in continuous operation for years lender management elected to be treated as a partnership for federal_income_tax purposes i the lender family harry lender harry founded the company that became lender’s bagels harry’s sons marvin lender marvin and murray lender murray worked together with their father and after his death for many years managing lender’s bagels harry had three other children that survived to adulthood and only the families of marvin and murray participated in the partnerships that lender management managed keith lender keith sondra lender and heidi lender are the children of marvin and his wife helaine lender helaine m l j l 1murray was deceased at the time of trial d l and e l are grandchildren of marvin and helaine carl lender carl jay lender and haris lender are the children of murray a l r l j r o r l d l c and c l are murray’s grandchildren during the tax years in issue marvin had a residence in naples florida the children and grandchildren of marvin and murray resided in different states and some lived outside the united_states carl resided and worked full time for a cable communications company in fort lauderdale florida other children of marvin and murray lived in california and south america the children of marvin and murray all had careers one of marvin’s grandchildren lives in israel marvin’s grandchildren and murray’s grandchildren are rarely in contact with one another numerous divorces among lender family members created tension around murray divorced his wife and the divorce affected the financial affairs of murray’s branch of the family murray’s ex-wife’s taking her share of financial_assets resulted in murray’s family’s having fewer assets under management with lender management than marvin’s family 2the court refers to minor children by their initials see rule a ii lender management initial ownership of lender management was vested in two revocable trusts marvin lender trust and helaine g lender revocable_trust helaine lender trust until date helaine lender trust owned a interest in lender management and marvin lender trust owned a interest marvin through marvin lender trust acted as managing member of lender management until date on date keith lender trust acquired by assignment a interest in lender management and held that interest through date after date and through date marvin lender trust owned the remaining interest after date keith through keith lender trust acted as lender management’s managing member lender management reported net losses of dollar_figure and dollar_figure for tax_year sec_2010 and sec_2011 respectively it reported net_income of dollar_figure and dollar_figure for tax_year sec_2012 and sec_2013 respectively a investment llcs during the tax years in issue lender management provided direct management services to three limited_liability companies murray marvin lender investments llc m m lenco investments llc lenco and lotis equity llc lotis collectively investment llcs each of the investment llcs elected to be treated as a partnership for federal_income_tax purposes lender management directed the investment and management of assets held by the investment llcs for the benefit of their owners the end-level owners with respect to m m lenco and lotis were in each case all children grandchildren or great-grandchildren of harry the following tables show the members of m m and lenco and their respective interests as of december for each of the tax years in issue m m member yearend yearend yearend marvin lender family llc murray lender family llc dollar_figure marvin lender irrevocable_trust lender management total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 3all ownership percentages have been rounded lenco member yearend yearend yearend marvin lender family llc murray lender family llc marvin lender irrevocable_trust murray lender irrevocable_trust lender management total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as of and for some time after date the members of lotis were marvin lender family llc murray lender family llc marvin lender irrevocable_trust murray lender irrevocable_trust and lender management in lotis merged with lenco with lenco as the surviving entity the members of marvin lender family llc and murray lender family llc were the following individuals and trusts marvin lender family llc member yearend yearend yearend keith sondra lender dollar_figure dollar_figure dollar_figure heidi lender marvin lender revocable_trust under agreement u a helaine lender trust marvin helaine lender children grantor_trust m l irrevocable_trust j l irrevocable_trust d l irrevocable_trust e l irrevocable_trust totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure murray lender family llc member yearend yearend yearend carl jay lender haris lender murray lender revocable_trust murray lender family irrevocable_trust u a dated date a l irrevocable_trust r l irrevocable_trust u a j r irrevocable_trust u a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure o r l irrevocable_trust d l c irrevocable_trust c l irrevocable_trust totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure marvin owned indirectly interests in the investment llcs during the tax years in issue and keith owned indirectly interests in the investment llcs during the years that he served as managing member of lender management through his interests in marvin lender family llc and marvin lender irrevocable_trust during the tax years in issue marvin held combined interests in lenco of and respectively through the same entities he held interests in m m of and respectively during the tax years in issue keith was a member of marvin lender family llc during each of the tax years in issue keith owned indirectly less than of lenco and of m m structure and purpose the investment llcs were created in as part of a reorganization of lender management the goals of the reorganization were to accommodate greater diversification of the managed investments and more flexible asset allocation at the individual investor level as part of the restructuring lender management shifted from a cost-based office model to a profit-based model lender management engaged a hedge fund specialist to help it restructure its affairs and its managed portfolio using a hedge fund or fund of funds manager model pursuant to the restructuring strategy lender management divided its managed portfolio into the three investment llcs each formed for the purpose of holding investments in a different class of assets m m invested in private equities lenco in hedge funds and lotis in public equities from forward over one-half of the assets under management were invested in private equity operating agreements lender management’s operating_agreement permitted it without limitation to engage in the business of managing the lender family office and to provide management services to lender family members related entities and other third- party nonfamily members the operating agreements for the investment llcs designated lender management as the sole manager for each entity lender 4lotis merged into lenco in because lender management determined that lenco’s hedge fund investments held enough public equities to meet the company’s asset diversification goals management held the exclusive rights to direct the business and affairs of the investment llcs lender management also managed downstream entities in which m m held a controlling_interest investors in some of these downstream entities included persons who were not members of the lender family it received fees for managing these entities for the tax years in issue between and of m m’s net investment portfolio consisted of these downstream entities members understood that they could withdraw their investments in the investment llcs at any time subject_to liquidity constraints if they became dissatisfied with how the investments were being managed the operating agreements for lenco and lotis provided that members could withdraw all or a portion of their capital accounts on specified dates of each year or on any other date approved by the manager the operating_agreement for m m provided that members could withdraw all or a portion of their capital accounts with the consent of the manager in the exercise of the manager’s discretion b compensation lender management received a profits interest in each of the investment llcs in exchange for the services it provided to the investment llcs and their members these profits interests were designated class a interests under the operating agreements for the investment llcs the class a interests were structured concurrent with lender management’s reorganization and its shift to a profit-based office model under the initial terms of the operating agreements effective date lender management was entitled to receive for its class a interests the following percentages from lenco of net asset value annually plu sec_5 of any increase in net asset value from the prior fiscal period from m m of gross_receipts annually plu sec_2 of any increase in net asset value from the prior fiscal period and from lotis of net asset value annually plu sec_5 of net trading profits lender management received income from the class a interests only to the extent that the investment llcs generated profits net asset value was defined as the amount by which the fair_market_value of the investment llc’s assets exceeded its liabilities as of date the operating agreements for m m and lenco were amended to provide lender management with increased profits interests the class a interests for m m and lenco were increased to equal the aggregate of of net asset value plu sec_25 of the increase in net asset value annually 5for lotis class a interests were entitled to a share of the adjusted profit as defined in the operating_agreement similar to the initial terms of the operating agreements lender management received payments for its class a interests only to the extent that m m and lenco generated net profits the increased profits interests were intended to more closely align lender management’s goal of maximizing profits with that of its clients and to create greater incentive for lender management and its employees to perform successfully as managers of the invested portfolios during the tax years in issue any payments that lender management earned from its profits interests were to be paid separately from the payments that it would otherwise receive as a minority member of each of the investment llcs c lender management services during the tax years in issue lender management made investment decisions and executed transactions on behalf of the investment llcs it operated for the purpose of earning a profit and its main objective was to earn the highest possible return on assets under management lender management provided individual investors in the investment llcs with one-on-one investment advisory and financial planning services lender management employed five employees during each of the tax years in issue it had a total payroll for its employees of dollar_figure dollar_figure and dollar_figure during the tax years in issue respectively for tax_year the payroll included a dollar_figure guaranteed_payment to keith for tax_year the payroll included a dollar_figure guaranteed_payment to keith role of keith keith was lender management’s chief investment officer cio during the tax years in issue and in he became president keith has an undergraduate business degree from cornell university and a master’s degree in business administration m b a from the kellogg school of management at northwestern university after obtaining his m b a he worked for several years in marketing and brand management for major corporations after joining lender management he took continuing education classes in finance and market theory at new york university and classes at wharton graduate school of business keith joined lender management full time in and participated in its reorganization beginning early in his business career keith frequently discussed with marvin how he could become involved in lender management’s activities during the tax years in issue keith worked approximately hours per week for lender management which included time spent working in the evenings and on weekends 6during the tax years in issue keith taught one business class at a private high school which met less than weekly keith referred to the members of the investment llcs as the clients of lender management lender management’s clients all had jobs and worked and keith had to be available to communicate with them during nonbusiness hours mostly he worked out of lender management’s rented office space in new jersey these offices were rented so that keith could work close to outside consultants before becoming lender management’s managing member in keith received wages for his services starting in he received a guaranteed_payment as cio keith retained the ultimate authority to make all investment decisions on behalf of lender management and the investment llcs most of his time was dedicated to researching and pursuing new investment opportunities and monitoring and managing existing positions for example he discovered a company in israel and lender management owned an interest in and participated in the management of this company he reviewed personally approximately private equity and hedge fund proposals per year on behalf of the investment llcs he met with and attended presentations of hedge fund managers private equity managers and investment bankers lender management is not an active trader but in a typical year the firm would enter into multiple new private equity deals and make one or two hedge fund trades lender management arranged annual business meetings which were for all clients in the investment llcs these group meetings were held so that lender management could review face-to-face with all of its clients the performance of their investments at least once per year the location of the annual meeting changed each year so that no single investor was repeatedly inconvenienced by having to travel a long distance because of conflicts keith had difficulty getting all of lender management’s clients to attend these meetings he would conduct additional face-to-face meetings with clients who were more interested in the status of their financial investments at times and locations that were convenient for them keith interacted directly with lender management’s clients he collected information from and worked with these individuals to understand their cashflow needs and their risk tolerances for investment and lender management engaged in asset allocation based on these and other factors lender management devised and implemented special ventures known as eligible investment options eios which allowed clients to participate in investments more directly suited to their age and risk tolerance keith developed and maintained a number of computer models including a model that projected the cash needs of individual investors and a model that tracked and forecasted the cashflows associated with m m’s private equity investments chief financial officer lona flament served as lender management’s chief financial officer chief operating officer and controller during the tax years in issue she is not related to the lender family she worked full time primarily out of the office in woodbridge connecticut woodbridge at the woodbridge office lender management also employed a full-time office manager and at certain times other part-time workers ms flament worked closely with keith during the tax years in issue they spoke over the phone three or four times per day and exchanged between and emails per day they worked from the same office at least one day per week ms flament attended manager meetings for investments and assisted keith in reviewing and making decisions about new investment opportunities one of ms flament’s primary duties was to oversee daily cash management she actively monitored the status of current investments to determine how much cash lender management had available and she had authority to move cash on behalf of lender management and the investment llcs she was involved in the process of communicating with individual clients and forecasting their cash needs for the near future close monitoring of cash positions was critical to meeting the needs of clients and to covering capital calls that arose in connection with private equity investments lender management managed m m’s and lenco’s revolving lines of credit during the tax years in issue as part of her cash management duties ms flament would secure necessary capital call funds from these lines of credit to obtain the lines of credit lender management had to produce and provide to creditors extensive financial and other documentation regarding the investment llcs and their assets the lines of credit were collateralized by the investment llcs’ private equity investments to draw down on and keep open the lines of credit for the investment llcs lender management was required to provide updated financial information to creditors at least monthly ms flament prepared monthly quarterly and annual reports regarding the lines of credit pathstone lender management interviewed accounting and investment firms to provide outsourced management services beginning in it hired harris mycfo a division of harris bank which provided both accounting and investment advice in two of the principals of harris mycfo formed their own firm pathstone family office llc pathstone and lender management engaged pathstone on date during the tax years in issue pathstone provided lender management with accounting and investment advisory services pathstone’s accounting professionals were based in atlanta georgia ms flament spoke with the accounting professionals over the phone between three and five times per week and they exchanged between and emails per week during the tax years in issue pathstone prepared lender management’s partnership tax returns pathstone also prepared quarterly financial reports for the investment llcs keith worked at the same office buildings as pathstone’s investment professionals in englewood cliffs and later fort lee new jersey he collaborated with pathstone’s principal investment adviser in selecting new investments for the investment llcs he presented pathstone’s advisers with his own research on investment opportunities and he often received their advice 7lender management began the process of terminating its relationship with harris mycfo in in anticipation of its move to pathstone when discussing outsourced management services received by lender management during the tax years in issue we refer hereinafter to pathstone although the record is unclear as to whether lender management still engaged harris mycfo in the early months of before acting on prospective deals pathstone’s advisers also presented him with investment opportunities keith exercised ultimate authority over the investment llcs’ investments and did not always follow pathstone’s advice pathstone did not have the authority to move cash on behalf of lender management or the investment llcs iii lender management’s tax returns lender management reported ordinary business_losses for the tax years in issue for each of the tax years in issue it claimed deductions for business_expenses pursuant to sec_162 it claimed deductions for salaries and wages repairs and maintenance rent taxes and licenses depreciation retirement plans employee benefit programs and other deductions for and it claimed deductions for guaranteed payments to partners lender management’s total claimed business_expense deductions for the tax years in issue were dollar_figure dollar_figure and dollar_figure respectively respondent issued two fpaas one for tax_year and the other for tax_year sec_2011 and sec_2012 both fpaas disallowed the business_expense deductions that lender management claimed pursuant to sec_162 and allowed them pursuant to sec_212 opinion i evidentiary issue respondent reserved objections to paragraphs and of the stipulation of facts and to exhibits 11-j and 26-j paragraphs and exhibit 11-j pertain to tax years prior to those in issue exhibit 11-j is an examination_report and no-change letter issued to lender management for tax_year respondent contends that these paragraphs and the exhibit are not relevant to the tax years in issue paragraphs and exhibit 11-j arguably show that respondent reached different conclusions in prior years regarding the tax treatment of the deductions at issue in these cases petitioners contend that the paragraphs and the exhibit are relevant pursuant to rule of the federal rules of evidence and they rely upon de boer v commissioner tcmemo_1996_174 in de boer we held that the taxpayer’s deduction of business_expenses under sec_162 was incorrect id however we concluded that for purposes of determining the penalty under sec_6662 the taxpayer was not negligent and was reasonable in relying on a no-change letter as an indication of the commissioner’s agreement that he continued to be 8respondent withdrew objections to paragraph and exhibit 26-j in respondent’s posttrial brief engaged in a trade_or_business see id slip op pincite in these cases we are not addressing a sec_6662 penalty and therefore de boer is not relevant we have rejected arguments about audits for prior years being relevant for the tax years in issue see roseman v commissioner tcmemo_2009_185 slip op pincite each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year auto club of mich v commissioner 353_us_180 55_tc_28 paragraphs and exhibit 11-j are not admitted ii burden_of_proof generally the commissioner’s adjustments in an fpaa are presumed correct and the taxpayer bears the burden of proving those adjustments are erroneous rule a 290_us_111 see also 107_tc_94 petitioner bears the burden of proving respondent’s determinations in the fpaa are erroneous clovis i v commissioner 88_tc_980 holding that an fpaa is the functional equivalent of a notice_of_deficiency the burden_of_proof may shift to the commissioner if the taxpayer establishes that it complied with the requirements of sec_7491 and b to substantiate items to maintain required records and to cooperate fully with the commissioner’s reasonable requests petitioners claim they meet the requirements of sec_7491 to shift the burden_of_proof to respondent regarding the sec_162 deductions the resolution of this issue however does not depend on which party has the burden_of_proof we resolve it on a preponderance_of_the_evidence in the record see 136_tc_263 iii deductions for business_expenses sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 allows an individual a deduction for ordinary and necessary expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income although the purpose of these two sections was to place all income-producing activities on an equal footing in terms of allowable deductions 372_us_39 certain limitations apply to deductions claimed under sec_212 that do not apply to deductions under sec_162 see green v commissioner tcmemo_2005_250 slip op pincite aff’d 507_f3d_857 5th cir expenses deducted under sec_162 generally are subtracted in full from gross_income to arrive at adjusted_gross_income however expenses deducted under sec_212 ordinarily are subtracted from adjusted_gross_income to arrive at taxable_income and are subject_to certain floor limitations in sec_67 a deduction under sec_212 may also be limited by application of the alternative_minimum_tax see sec_56 see also 112_tc_325 additionally net operating losses may carry over under sec_172 from the year in which they were incurred to another year only if the losses were the result of operating a trade_or_business within the meaning of sec_162 see 77_tc_246 aff’d 682_f2d_207 9th cir the code does not define the term trade_or_business deciding whether the activities of a taxpayer constitute a trade_or_business requires an examination of the facts in each case 312_us_212 to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity a hobby or an amusement diversion does not qualify id although the taxpayer’s activities need not generate an immediate profit or produce a profit for the tax_year in issue the taxpayer must initiate or carry on the enterprise in good_faith for the purpose of making a profit id see also barker v commissioner tcmemo_2012_77 slip op pincite certain activities are not considered trades_or_businesses an investor is not by virtue of his activities undertaken to manage and monitor his own investments engaged in a trade_or_business 373_us_193 higgins v commissioner u s pincite no matter how large the estate or how continuous or extended the work required may be overseeing the management of one’s own investments is generally9 regarded as the work of a mere investor higgins v commissioner u s pincite expenses_incurred by the taxpayer in trading securities or performing other investment-related activities strictly for his own account generally may not be deducted under sec_162 as expenses_incurred in carrying_on_a_trade_or_business see id beals v commissioner tcmemo_1987_171 the taxpayer’s activities as an investor may produce income or profit but profit from investment is not taken as evidence 9an exception to the general_rule applies when the taxpayer is also an active trader of securities see 721_f2d_810 fed cir liang v commissioner 23_tc_1040 petitioners do not contend that lender management operated as a trader during the tax years in issue that the taxpayer is engaged in a trade_or_business any profit so derived arises from the successful conduct of the trade_or_business of the corporation or other venture in which the taxpayer has taken a stake rather than from the taxpayer’s own activities whipple v commissioner u s pincite a common factor distinguishing the conduct_of_a_trade_or_business from mere investment has been the receipt by the taxpayer of compensation other than the normal investor’s return whipple v commissioner u s pincite compensation other than the normal investor’s return is income received by the taxpayer directly for his or her services rather than indirectly through the corporate enterprise id pincite if the taxpayer receives not just a return on his or her own investment but compensation attributable to his or her services provided to others then that fact tends to show that he or she is in a trade_or_business dagres v commissioner t c pincite the trade-or-business designation may apply even though the taxpayer invests his or her own funds alongside those that are managed for others provided the facts otherwise support the conclusion that the taxpayer is actively engaged in providing services to others and is not just a passive investor id pincite an activity that would otherwise be a business does not necessarily lose that status because it includes an investment function id pincite work that includes investing or facilitating the investing of others’ funds may qualify as a trade_or_business id in dagres we held that s elling one’s investment expertise to others is as much a business as selling one’s legal expertise or medical expertise id investment advisory financial planning and other asset management services provided to others may constitute a trade_or_business see id a positions of the parties petitioners contend that lender management’s activities during the tax years in issue meet the test for an active trade_or_business under groetzinger they contend that lender management provided investment management and financial planning services to others during the tax years in issue and that these activities constituted a trade_or_business petitioners also contend that lender management and the investment llcs must be respected as separate business entities distinct from their owners and that these entities engaged with one another at arm’s length respondent contends that lender management’s activities did not constitute carrying_on_a_trade_or_business respondent contends that lender management’s primary activity is managing the lender family fortune for members of the lender family by members of the lender family b analysis groetzinger does not create a single test that would be dispositive in all cases on the issue of a trade_or_business see commissioner v groetzinger u s pincite this court has traditionally viewed that case as setting certain uniform requirements which must be met for all trades_or_businesses and we treat it as a starting point for evaluating all trade_or_business determinations see eg barker v commissioner tcmemo_2012_77 mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir in prior cases we have looked at the following three factors whether the taxpayer undertook the activity intending to make a profit whether the taxpayer was regularly and actively involved in the activity and whether the taxpayer’s business operations had actually commenced see mcmanus v commissioner tcmemo_1987_457 these three general requirements have been met and the parties are not disputing these requirements the parties dispute whether the activities of lender management constitute a trade_or_business first we will consider the activities of lender management second we will consider the familial aspect of the activities activities of lender management lender management provided investment advisory and financial planning services for the investment llcs and their individual investors its employees worked full time keith’s work involved researching investment opportunities negotiating and executing new investments monitoring existing positions and working with individual clients to understand their investment needs ms flament assisted keith in performing his duties and she was also responsible for overseeing lender management’s financial_accounting compliance and cash management she expended considerable time and effort keeping open multiple revolving lines of credit which were necessary for the investment llcs’ ongoing investment activities lender management employed a full-time office manager and part-time employees and it engaged the services of an outside firm to supplement its ability to provide its clients a complete set of investment management services the services lender management provided to its clients were comparable to the services that hedge fund managers provide lender management had a responsibility to provide its clients with sound investments with growth potential and investments tailored to their financial needs lender management’s activities in these cases went far beyond those of an investor see 136_tc_263 in dagres the management entity provided the facilities and staff to perform the venture capital business and this staff helped with identifying and researching potential investment targets and helped manage the investments id pincite lender management performed services similar to those in dagres through the operating agreements lender management had the exclusive right to direct the business and affairs of the investment llcs lender management and its staff found various investments investigated potential investments managed cashflow prepared asset allocations and performed other related functions lender management was entitled to profits interests as compensation_for its services to its clients to the extent that it successfully managed its clients’ investments in beals v commissioner tcmemo_1987_171 the taxpayer actively investigated and followed the investments made by him and his family but he did not receive compensation attributable to his services for overseeing his family member’s accounts he benefited solely from his share of dividends which constituted a normal investor’s return and he operated under the name of a firm that was previously dissolved id lender management was a duly constituted business_entity and it was entitled to profits interests for services lender management and its managing members during the tax years in issue held minority interests in the investment llcs in dagres v commissioner t c pincite the management entities held capital interests in the underlying investment funds the management entities were also entitled to profits interests as compensation_for their services as the funds’ managers id these profits interests were the primary incentive for the management entities to work to maximize the funds’ success id we cited the disproportion between the capital and the profits interests as a reason for concluding that the predominant activity of the management entities was management of investments for others rather than investing for their own account id pincite in dagres the management entities received management fees of to of the total committed capital in the funds id pincite lender management did not receive similar fees lender management received payment for its services only if the investment llcs earned net profits the absence of fees motivated lender management to increase the net values of the investment llcs to the extent that the net assets of the investment llcs increased in value the operating agreements provided that lender management could receive compensation separate from and in addition to the amounts that it received for its membership interests in the class a profits interests for m m and lenco did not offer lender management as great an opportunity for earnings as they did in later years nevertheless the profits interests represented potential compensation separate from and in addition to lender management’s normal investor’s return and these profit interests provided substantial incentive to deliver high-quality management services in and the amended class a interests guaranteed lender management a share of potential profits separate from and in addition to what it would receive with respect to its investments the contingent nature of the profits interests does not negate their being compensation_for services lender management’s compensation structure shows that during the tax years in issue its predominant activity was providing investment management services to others rather than passive investing see id pincite during the tax years in issue lender management held membership interests in lenco of and respectively and in m m of and respectively although in most years lender management’s interests exceeded the held by the management entities in dagres these interests each year were far less than what it could have earned for its services via contingent profits interests payments between and of the portfolios that lender management managed for lenco and m m were made up of investments beneficially owned and controlled by others lender management’s activities were providing investment management services which it primarily provided to and for the benefit of clients other than itself as in dagres we conclude that lender management was in the business of providing investment management services to its clients family relationship these cases differ from dagres in that a family relationship and connection existed between the managing members of lender management and the owners of the investment llcs respondent cites this aspect of the relationship between the entities in support of respondent’s contention that lender management’s activities consisted solely of making investments on its own behalf pursuant to the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite there are partnership and nonpartnership_items a partnership_item means any item taken into account for the partnership’s taxable_year sec_6231 the disputed deductions are partnership items attributable to lender management and sec_6221 provides that the tax treatment of these items shall be determined at the partnership level we examine the facts and circumstances specific to lender management rather than the investment llcs or their members to determine whether it carried on a trade_or_business respondent contends in respondent’s reply brief that this court often considers the relationship between people who interact through entities for the obvious reason that the relationships between the individuals might affect how the entities interact with each other respondent further contends that managing investments for yourself and for members of your family is not within the meaning of a trade_or_business for the purpose of sec_162 generally transactions within a family group are subjected to heightened scrutiny 124_tc_95 82_tc_335 where a payment is made in the context of a family relationship we carefully scrutinize the facts to determine whether there was a bona_fide business relationship and whether the payment was not made because of the familial relationship see 337_us_733 martens v commissioner tcmemo_1990_42 aff’d without published opinion 934_f2d_319 4th cir in didonato v commissioner tcmemo_2013_11 we concluded that certain payments between cousin-owned businesses were not deductible the payments were not deductible because the record did not establish that services were actually rendered we find that lender management satisfies a review under heightened scrutiny the end-level investors in the investment llcs during the tax years in issue were all members of the lender family lender management’s cio keith is a member of the lender family his father marvin was managing member and -owner of lender management in and keith occupied the same position in and at all relevant times only two members of the lender family were owners of lender management separate from lender management marvin owned of lenco and of m m in keith owned indirectly less than of lenco and of m m during the years he served as managing member there was no requirement or understanding among members of the lender family that lender management would remain manager of the assets held by the investment llcs indefinitely lender management’s investment choices and related activities were driven by the needs of clients and its clients were able to withdraw their investments if they became dissatisfied with its services investors in lenco and lotis were entitled to withdraw their capital interests for any reason at least annually although a complete withdrawal from m m required the manager’s approval we are satisfied on the facts before us that there was a common understanding that lender management would grant such approval if any investor became unhappy with how his or her funds were being managed apart from what they received as returns on their respective investments lender management’s clients generally earned employment income for example carl worked in sales for a cable communications company keith like carl would have benefited from his membership in the investment llcs during the tax years in issue regardless of whether he chose to work for lender management keith’s position compensated him for the services that he provided to lender management and it was his only full-time job during the tax years in issue as managing member he was highly motivated to excel and to see lender management receive the benefit of the class a interests although each investor in the investment llcs was in some way a member of the lender family lender management’s clients did not act collectively or with a single mindset lender management’s clients were geographically dispersed many did not know each other and some were in such conflict with others that they refused to attend the same business meetings their needs as investors did not necessarily coincide lender management did not simply make investments on behalf of the lender family group it provided investment advisory services and managed investments for each of its clients individually regardless of the clients’ relationship to each other or to the managing member of lender management in higgins v commissioner u s pincite the taxpayer maintained two offices the operations of which were to manage his personally held investments in real_estate bonds and stocks the commissioner disallowed deductions claimed for salaries and expenses allocable to the management of the taxpayer’s securities and the supreme court upheld the commissioner’s determination observing that the taxpayer merely kept records and collected interest and dividends from his securities through managerial attention for his investments id pincite lender management was not managing its own money most of the assets under management were owned by members of the lender family that had no ownership_interest in lender management lender management managed investments and did substantially more than keeping records and collecting interest and dividends in beals v commissioner tcmemo_1987_171 we rejected the taxpayer’s contention that he was engaged in a trade_or_business managing investments owned by him his wife and three of his children in that case there was no business relationship by contrast lender management had an obligation to its clients and it tailored its investment strategy allocated assets and performed other related financial services specifically to meet the needs of its clients there is no dispute that lender management provided services the profits interests were provided in exchange for services and not because marvin and keith were part of the lender family the lender family members that participated in the investment llcs expected lender management to provide them with services similar to those of a hedge fund_manager the relationship between lender management and the investment llcs was a business relationship respondent cites no applicable attribution_rules that would require us to treat lender management or its managing member as owning all of the interests in the investment llcs lender management carried on its operations in a continuous and businesslike manner for the purpose of earning a profit and it provided valuable services to clients for compensation_for the tax years in issue lender management was carrying_on_a_trade_or_business for the purpose of sec_162 to reflect the foregoing decisions will be entered for petitioners
